DETAILED ACTION
Claim Objections
Claim 19 is objected to because of the following informalities: the language “…the model of the fluid saturation indicating different flow rate behavior of the immiscible oil and water phases during the injecting of water into the porous media segment” should be replaced with the language --…the modelling results of the fluid saturation indicating different flow rate behavior of the immiscible oil and water phases during the injecting of water into the porous media segment—following the content of Specification [0094].
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to Claim 1, the following limitation “determining, based on the fluid saturations determined, a flood front saturation model for the hydrocarbon reservoir” represents the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Similar issue exists in Claim 7.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites: 
A method of operating an injection well of a hydrocarbon reservoir, comprising: partitioning a length of a sample of formation rock of the hydrocarbon reservoir into a given number of length increments; determining, for a selected time increment, fluid saturations of the length increments based on fluid injected into the length of the sample comprising: for each length increment of the length increments: determining a volume of fluid injected into the length increment of the sample during the selected time increment; determining fractional flow of fluid produced from the length increment of the sample by the fluid injected into the length increment of the sample during the selected time increment; and determining a fluid saturation for the length increment attributable to the fractional flow of fluid produced and the fluid injected that is saturated into the length increment of the sample during the selected time increment; determining, based on the fluid saturations of the length increments of the sample during the selected time increment, whether the volume of the fluid injected is saturated into the length of the sample during the selected time increment; and in response to determining that the volume of the fluid injected is saturated into the length of the sample during the selected time increment: determining, based on the fluid saturations determined, a flood front saturation model for the hydrocarbon reservoir; determining a fluid injection rate corresponding to the flood front saturation model for the hydrocarbon reservoir; and operating the injection well to inject fluid into the reservoir at the fluid injection rate. 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “partitioning a length of a sample of formation rock of the hydrocarbon reservoir into a given number of length increments; determining, for a selected time increment, fluid saturations of the length increments based on fluid injected into the length of the sample comprising: for each length increment of the length increments: determining a volume of fluid injected into the length increment of the sample during the selected time increment; determining fractional flow of fluid produced from the length increment of the sample by the fluid injected into the length increment of the sample during the selected time increment; and determining a fluid saturation for the length increment attributable to the fractional flow of fluid produced and the fluid injected that is saturated into the length increment of the sample during the selected time increment” and “determining a fluid injection rate corresponding to the flood front saturation model for the hydrocarbon reservoir” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “determining, based on the fluid saturations of the length increments of the sample during the selected time increment, whether the volume of the fluid injected is saturated into the length of the sample during the selected time increment; and in response to determining that the volume of the fluid injected is saturated into the length of the sample during the selected time increment: determining, based on the fluid saturations determined, a flood front saturation model for the hydrocarbon reservoir” are treated as belonging to mental process grouping. 
Similar limitations comprise the abstract ideas of Claims 7, 13, and 19.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: operating the injection well to inject fluid into the reservoir at the fluid injection rate;
In Claim 7: A non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a processor; operating the injection well to inject fluid into the reservoir at the fluid injection rate;
In Claim 13: a reservoir flood front simulation system; a well system comprising an injection well configured to inject fluid into the reservoir at the fluid injection rate;
In Claim 19: operating the injection well to inject fluid into the reservoir at the fluid injection rate.

In Claims 1, 7, and 19, a step of “operating the injection well to inject fluid into the reservoir at the fluid injection rate” only adds an insignificant extra-solution activity to the judicial exception.  As indicated in the referenced revised USPTO guidance: “The courts have also identified examples in which a judicial exception has not been integrated into a practical application: An additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception (current case, added by examiner), or merely includes instructions to implement an abstract idea on a computer …”
 In Claims 7 and 13, a non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a processor and/or a reservoir flood front simulation system (generic processors) are generally recited and are not qualified as particular machines.  
In Claim 19, a well system comprising an injection well configured to inject fluid into the reservoir at the fluid injection rate is a field of use limitation only generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception.
Further, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field.  As evidenced from the Specification, a technology of 
Therefore, the above additional elements do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2, 5, 6, 8, 11, 12, and 16-18 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims and do not lead to eligibility conclusion of these claims.  
No additional elements that would potentially integrate the judicial exception into a practical application are recited in other claims.  For example, Claims 3, 4, 9, 10, 14, and 15 comprise features such as extracting a sample of formation rock from a reservoir and using water as an injection fluid represent insignificant extra-solution activity and are not meaningful limitations that go beyond generally linking the use of the judicial exception to a particular technological environment.  

Examiner Note with regards to Prior Art of Record
Patrick Egermann et al. (US 2006/0047432) discloses determining multiphase flow parameters of a porous medium such as a rock, from the interpretation of displacement experiments. From an injection experiment on a rock sample, the saturation profiles are measured in different sections of the sample. The experimental data are then subjected to a preliminary interpretation by means of a numerical simulation code allowing production of simulated pressure profiles. These profiles are then combined with the measured saturation profiles so as to evaluate the local properties of the sample in terms of capillary pressure.  However, the production of simulated pressure profiles in Egermann does not include forming a measure (flood saturation profile) of fluid saturation as a function of length within the porous media segment.
Seong H. Lee (US 2009/0319242) discloses simulators for characterizing subsurface formations, and more particularly, to simulators that use multi-scale methods to simulate fluid flow within the subsurface formations. A Buckley-Leverett like saturation distribution is used.  However, the simulation does not include forming a measure (flood saturation profile) of fluid saturation as a function of length within the porous media segment.

However, Noetinger is silent with regards to forming a measure (flood saturation profile) of fluid saturation as a function of length within the porous media segment that includes the combination of the claimed features such as (c) forming a measure of fractional flow of fluid produced in the sample length increment of the porous media segment by the injected water during the selected time increment; (d) forming a measure of the fluid saturation for the injected water in the sample length increment of the porous media segment during the selected time increment; (f) forming a measure of the remaining volume of the injected water not saturated into the sample length increment of the porous media segment during the selected time increment; g) determining whether measures of the fluid saturation for the injected water have been formed for each sample length increment of the porous media segment during the selected time increment (g) determining whether measures of the fluid saturation for the injected water have been formed for each sample length increment of the porous media segment during the selected time increment, and (h) if not, selecting a next 

The patentable subject matter Claims 1-19 distinguishes over the prior art of record (Noetinger, Egermann, and Lee) as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2857